 



Exhibit 10.1
AMENDMENT NO. 1
TO AGREEMENT BETWEEN OWNER AND CONSTRUCTION MANAGER
Pursuant to Paragraph 2.2 of the Agreement, dated June 27, 2006 between Genitope
Corporation (Owner) and XL Construction Corporation (the Construction Manager),
for the Genitope Headquarters and Manufacturing Facilities—Building 1 (the
Project), the Owner and Construction Manager establish a Guaranteed Maximum
Price and Contract Time for the Work as set forth below.
ARTICLE I GUARANTEED MAXIMUM PRICE
The Construction Manager’s Guaranteed Maximum Price for the Work, including the
estimated Cost of the Work as defined in Article 6 of the Agreement, the
Construction Manager’s Fee as defined in Article 5 of the Agreement and the
Contingency as defined in Subparagraph 2.2.3 of the Agreement, is Nineteen
Million Nine Hundred Twenty-Two Thousand Seven Hundred Forty-One and No/100
Dollars ($19,922,741.00). The Guaranteed Maximum Price is for the performance
and execution of the Work (and that work or those services reasonably inferable
therefrom to produce the results intended by the Contract Documents) in
accordance with the Contract Documents.
ARTICLE II CONTRACT TIME
The parties hereby acknowledge and agree that the date of commencement of the
Work by Construction Manager was September 2, 2005 (the “Commencement Date”). In
connection with the foregoing, the date of Substantial Completion of the Work
established by this Amendment is hereby agreed by the parties to be August 4,
2006 (the “Completion Date”). The period of time commencing on the Commencement
Date and ending on the Completion Date is sometimes be referred to in the
Contract as the “Contract Time.”

                      OWNER   CONSTRUCTION MANAGER    
/s/ Dan W. Denney Jr. 
  /s/ Alan Laurlund                (Signature)   (Signature)     GENITOPE
CORPORATION,   XL CONSTRUCTION CORPORATION,     a Delaware corporation   a
California corporation    
 
                   
By:
  Dan W. Denney, Jr.    By:   Alan Laurland                       
 
  Dan W. Denney, Jr., Ph.D, CEO       Its:   Project Executive     
 
                   
 
                   
 
      By:                              
 
          Its:        
 
                             
Dan W. Denney, Jr. 
                (Printed name and title)   (Printed name and title)    
 
                   
CEO 
                    Date   Date    
27 June 2006 
  6/27/2006                         

AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 18:10:20 on
06/19/2006 under Order No.1000193852_1 which expires on 8/30/2006, and is not
for resale.
User Notes: genitope-x1construction-a121 (2298743932)

 